Title: From Thomas Jefferson to Nathaniel Colley, 22 August 1790
From: Jefferson, Thomas
To: Colley, Nathaniel



Dear Captain
New York Aug. 22. 1790.

For fear that your uncertainty what was become of me should have prevented your executing the memorandum I gave you for the tables, I have copied it again on the next leaf. If you have already purchased them, and sent them to France, I shall get them with my furniture from thence: or if you have brought them with you, I will beg you to ship them to Philadelphia for me. But if you have not got them at all, I will still beg the favor of you to get them according to the note now sent. In any of these cases, either draw on me for what I may be in your debt, and it shall be paid at sight; or let me know to whom and where to pay it and it shall be punctually done.-Drop me a line of information for the present,  if you please, and send it by post to Richmond, noting on the letter ‘to be forwarded to Monticello,’ where I shall be within three weeks.
My daughters were well when I last heard from them. The elder is married to Mr. Randolph the younger of Tuckahoe.
I saw your arrival at Norfolk announced in the Philadelphia papers, and on the strength of that write to you. I hope you have had a pleasant passage, & am Dear Captain your most obedt. humble servt.,

Th: Jefferson

